DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive. The applicant argues the following limitation is not disclosed by the prior art: “frequencies of the EM waves falling outside a range of frequencies that activates neurons, intersection of the EM waves in each target region creating envelope-modulated electric and magnetic fields having one or more frequencies that fall within the range of frequencies that activates neurons”.
[0035] of Mishelevich discloses: “[0035] The time interval between time steps 1 through n may be tailored to deliver the pulses at a rate that is faster than the interval at which the target neural elements (neurons of the target brain region) will re-polarize; at this faster rate, the threshold for the target neural elements will be exceeded and desired effective stimulation may occur, triggering an action potential.  The firing rate of the individual electromagnets at locations A through n (and thus the combined pulse rate that will be delivered at the target location) depends on the number of those individual electromagnets.  For example, to achieve a pulse rate at the target to be 1000 Hz, if there are five individual electromagnets (e.g., A through E), this can be achieved by stimulating those five electromagnets at an effective rate of about 200 Hz each.  If there are three only individual electromagnets (e.g., A through C), this can be achieved by stimulating those five electromagnets at an effective rate about 333 Hz each.  All of the electromagnets need not be fired at the same frequency to achieve the effect.  For example to get a pulse rate of 1000 Hz at the target, two of three electromagnets could have an effective firing rate of 400 Hz and the third could have an effective firing rate of 200 Hz.  It is also not necessary that the electromagnets be of uniform type or size.  In any situation involving random firing, the time interval can vary as well as the firing sequence.”
This seems to read on the limitations the applicant is contending. Namely, the prior art discloses generating waves in frequencies other than the desired frequency (or below the threshold to trigger an action potential) that combine together at the intersection point to achieve the desired frequency (which exceeds the threshold to trigger an action potential).  The examiner has added this paragraph to the rejection.  The applicant is encouraged to consider the entire reference, not just the cited paragraphs as the rejection is made in view of the entire reference. Note: The cited portions also seem to read on the method claims 15-21 thus the art has been applied to those claims as well. The subject matter of claim 2 remains objected to as being allowable (for all independent claims) as the ranges appear extremely different from what is disclosed in the prior art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 8-9, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mishelevich et al. (Pub. No. 2010/0256438 A1); hereinafter referred to as “Mishelevich”.
Regarding claims 1 and 15, Mishelevich discloses a system, comprising: a neuromodulator comprising: an electromagnetic (EM) wave generator (e.g. see elements 110-150, [0029]) configured to generate EM waves remote from a patient and to direct the EM waves to one or more target regions (e.g. see element 170, [0029]) within the patient, frequencies of the EM waves falling outside a range of frequencies that activates neurons, intersection of the EM waves in each target region creating envelope-modulated electric and magnetic fields having one or more frequencies that fall within the range of frequencies that activates neurons (e.g. see [0035]); and control circuitry (e.g. see element 250, [0038]) configured to control one or more parameters (e.g. see figure 9 step 1007) of the EM waves produced by the EM wave generator (NOTE: This is a system claim. The prior art is capable of and/or configured to meet the limitations. The applicant needs to include the frequencies in claim 2 to overcome the prior art).
Regarding claims 3 and 16, Mishelevich discloses the control circuitry (e.g. see element 250, [0038]) is configured to control the one or more parameters of the EM waves to change one or more characteristics of the envelope-modulated electrical and magnetic fields in the target regions (e.g. see figure 9 step 1007).
Regarding claim 4, Mishelevich discloses the one or more parameters that change the characteristics of the envelope-modulated electrical and magnetic fields include frequency, phase, and amplitude; and the one or more characteristics of the envelope-modulated electrical and magnetic fields include frequency, amplitude, and modulation depth (e.g. see figure 9 step 1007).
Regarding claim 8, Mishelevich discloses a minimum volume in which neurons are activated by the neuromodulation device without activating neurons outside the volume is less than about 125 cm3 (e.g. see element 170, [0029]).
Regarding claim 9, Mishelevich discloses a maximum amplitude of the envelope modulated electric field falls within the target region (e.g. see element 170, [0029]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishelevich in view of Grossman et al. (Pub. No.: US 2017/0216594 A1); hereinafter referred to as “Grossman”.
Regarding claims 5-7, Mishelevich discloses the claimed invention except for the the EM wave generator comprises a phased array configured to generate multiple EM waves; and the control circuitry is configured to control one or more parameters of the multiple EM waves such that the multiple EM waves undergo constructive and destructive interference that focuses and/or steers the multiple EM waves to the target regions, an amplitude of the envelope modulated electric field exceeds a threshold for neural activation, and an amplitude of the envelope modulated electric field is below a threshold for activation of neurons within the target region. Grossman teaches that it is known to use such a modification as set forth in [0056]-[0058] to provide more precise, targeted stimulation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Mishelevich, with such a modification as taught by Grossman, since such a modification would provide the predictable results of more precise, targeted stimulation.
Claims 10-14 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishelevich in view of Wenger et al. (Pub. No.: US 2017/0120041 A1); hereinafter referred to as “Wenger”.
Regarding claims 10-14 and 17-21, Mishelevich discloses the claimed invention except for communications circuitry configured to transfer patient information from an additional device to the neuromodulation device; and wherein the control circuitry is configured to modify parameters of at least one of the first and second EM waves based on the patient information, the patient information comprises sensed physiological signals, the patient information are based on patient-provided input, a receiver configured to receive EM waves modulated by a neural activity signal generated by neural activity within the target region, and the control circuitry is configured to: extract the neural activity signal from the EM waves modulated by the neural activity signal; and control parameters of the EM waves based on the neural activity signal. Wenger teaches that it is known to use such a modification as set forth in the abstract and figure 1 to provide superior feedback based stimulation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Mishelevich, with such a modification as taught by Wenger, since such a modification would provide the predictable results of superior feedback based stimulation.
 
Allowable Subject Matter
Claims 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804.  The examiner can normally be reached on Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP C EDWARDS/				Examiner, Art Unit 3792    		
		
/Amanda K Hulbert/Primary Examiner, Art Unit 3792